Name: Commission Regulation (EC) No 2272/94 of 20 September 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 22. 9 . 94 Official Journal of the European Communities No L 247/3 COMMISSION REGULATION (EC) No 2272/94 of 20 September 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code 0, Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 2193/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 23 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p . 1 . 0 OJ No L 253 , 11 . 10 . 1993, p . 1 . (3) OJ No L 235, 9 . 9 . 1994, p . 6 . No L 247/4 Official Journal of the European Communities 22. 9. 94 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 ] 1.20 0702 00 101 0702 00 90 1 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 101 ex 0704 10 90f 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 101 0705 1 1 90 ] 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19 ) 1.160 0708 10 101 0708 10 90J 1.170 1.170.1 0708 20 101 0708 20 90j 1.170.2 0708 20 101 0708 20 90J 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 2.30 ex 0804 30 00 2.40 ex 0804 40 101 ex 0804 40 901 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Pineapples, fresh Avocados, fresh 31,55 1247 238,43 60,58 207,43 9150 25,01 60478 68,06 24,80 40,82 1614 307,41 78,42 268,10 11854 32,57 77776 87,96 32,19 48,44 1911 366,25 92,85 317,49 14141 38,80 93735 104,09 38,28 73,22 2888 553,52 140,34 479,84 21373 58,65 141666 157,33 57,85 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 173,67 6851 1312,87 332,86 1 138,10 50693 139,11 336008 373,15 137,22 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 60.46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 55,21 2193 417,12 106,57 364,08 15879 43,67 103026 119,50 42,86 251,47 9920 1901,01 481,98 1647,94 73402 201,43 486531 540,32 198,69 249,63 9848 1887,16 478,47 1635,94 72867 199,96 482987 536,38 197,25 91,26 3616 687,78 174,91 600,77 26404 72,93 174000 196,24 72,04 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 497,65 19633 3762,04 953,83 3261,23 145261 398,63 962829 1069,28 393,22 217,11 8646 1639,96 420,00 1429,46 63062 171,19 406332 470,91 167,19 73,62 2904 556,59 141,12 482,49 21491 58,97 142450 158,20 58,17 80,83 3211 610,71 156,02 533,05 23248 63,94 150 841 174,96 62,75 821,98 32428 6213,86 1575,47 5386,66 239931 658,44 1590333 1766,17 649,49 71,20 2808 538,25 136,46 466,59 20783 57,03 137756 152,98 56,25 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 72,73 2869 549,81 139,40 476,62 21229 58,25 140714 156,27 57,46 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 43.47 1715 328,66 83,32 284,91 12690 34,82 84115 93,41 34,35 105,06 4144 794,23 201,37 688,50 30667 84,15 203269 225,74 83,01 22. 9 . 94 Official Journal of the European Communities No L 247/5 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 701 ex 0805 20 90 ] 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 108,83 4293 822,75 208,60 713,22 31768 87,18 210570 233,85 85,99 25,96 1024 196,32 49,77 170,18 7580 20,80 50244 55,80 20,52 38,82 1531 293,46 74,40 254,39 11331 31,09 75107 83,41 30,67 29,92 1 180 226,22 57,35 196,10 8734 23,97 57897 64,29 23,64 42,82 1689 323,71 82,07 280,61 12499 34,30 82848 92,00 33,83 37,95 1497 286,92 72,74 248,72 11078 30,40 73432 81,55 29,98 50,74 2005 383,46 97,43 333,59 14715 40,22 97263 109,46 39,89 50,46 1990 381,50 96,72 330,71 14730 40,42 97639 108,43 39,87 64,52 2545 487,78 123,67 422,84 18834 51,68 124840 138,64 50,98 99,20 3913 749,96 190,14 650,12 28957 79,46 191939 213,16 78,38 48,03 1895 363,15 92,07 314,80 14022 38,48 92942 103,21 37,95 66,23 2612 500,66 126,94 434,01 19332 53,05 128137 142,30 52,33 98,13 3871 741,82 188,08 643,07 28643 78,60 189857 210,84 77,53 14,10 556 106,66 27,04 92,46 4118 11,30 27298 30,31 11,14 62,51 2466 472,60 119,82 409,68 18248 50,07 120954 134,32 49,39 83,70 3302 632,77 160,43 548,53 24432 67,05 161947 179,85 66,13 59,65 2353 450,96 114,33 390,93 17412 47,78 115417 128,17 47,13 168,93 6664 1 277,03 323,78 1 107,03 49309 135,31 326835 362,97 133,48 74,48 2938 563,06 142,75 488,10 21741 59,66 144105 160,03 58,85 No L 247/6 Official Journal of the European Communities 22. 9 . 94 l Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 2.160 0809 20 20 0809 20 40 0809 20 60 0809 20 80 2.170 ex 0809 30 90 2.180 ex 0809 30 10 2.190 0809 40 11 } 0809 40 19j 2.200 0810 10 101 0810 10 90J 2.205 081020 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.j Pomegranates Khakis (including Sharon fruit) Lychees 85,68 3388 645,25 164,61 562,73 24882 68,38 163247 184,64 67,57 155,38 6144 1 170,13 298,51 1020,50 45123 124,00 296043 334,84 122,54 73,54 2928 555,49 142,26 484,19 21360 57,98 137634 159,51 56,63 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 44,24 1745 334,48 84,80 289,95 12915 35,44 85605 95,07 34,96 276.20 10896 2087,97 529,39 1810,01 80621 221,24 534381 593,46 218,24 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 194,02 7673 1461,18 372,77 1274,33 56347 154,85 369677 418,12 153,02 166,60 6572 1259,44 319,32 1091,78 48629 133,45 322332 357,97 131,64 138,09 5447 1043,92 264,68 904,95 40308 110,61 267175 296,71 109,11 155,52 6135 1 175,73 298,09 1019,21 45397 124,58 300909 334,18 122,89 472.21 18629 3569,77 905,08 3094,56 137837 378,26 913622 1014,64 373,12